UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7898



ISRAEL HIDALGO,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; DAN DOVE, Warden
Federal Correctional Institution Edgefield,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-02-2242)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Israel Hidalgo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Israel Hidalgo, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and dismissing his petition filed under 28 U.S.C. § 2241 (2000). We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Hidalgo

v.   United   States,   No.   CA-02-2242   (D.S.C.   Nov.   21,   2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2